Title: From George Washington to Jonathan Trumbull, Sr., 29 May 1782
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            sir.
                            Head Quarters 29th May 1782
                        
                        I have been honored with your two Letters of the 21st & 23d of this Month.
                        Your Excellency’s reply to Dean’s Letter I read with great Satisfaction—and the pleasure was hightened by
                            findg that it contained not only your own Sentiments, but also conveys the Sense of the Legislative Body of your State—From a variety of circumstances I view the present, as the most critical Moment, that we have almost ever experienced
                            throughout the present contest.
                        I am very sorry not to have it in my power to comply with your Excellency’s Request for a small Invalid Guard
                            for New Gate prison. I assure you Sir! that, in present circumstances and with present prospects, I must estimate every
                            Invalid (capable of any Service) as a good Man, and keep them on constant Duty. With great Regard & Esteem I have
                            the Honor to be Your Excellency’s Most Obedt Servant
                        
                            Go: Washington

                        
                    